Title: To Benjamin Franklin from ――― Lefèvre, 23 July 1777
From: Lefèvre, ——
To: Franklin, Benjamin


Monsieur
En sorbonne le 23 juillet 1777
Voila une lettre qui après avoir couràº le monde, pendant plusieurs mois, m’a eté remise depuis quelque temps, comme à l’ancien des docteurs de notre maison. J’aurois voulàº qu’elle vous parvint plutost, mais desirant depuis longtemps d’avoir l’honneur de vous voir, je desirois aussi de vous la rendre par moi meme.
Quelques defauts de santé et des occupations excessives, m’ont obligé de retarder jusqu’a present, et ne me permettent pas d’esperer d’etre bientost plus heureu; ainsi desirant qu’elle vous soit remise de bonne main et informé que M. de chalut veut bien s’en charger, je saisis cette occasion comme la plus favorable qui puisse se presenter, en pareil cas; il est notre voisin et digne de la plus grande consideration. J’ay l’honneur d’etre avec respect Monsieur, votre tres humble et tres obeissant serviteur
  Le Fevredocteur ex syndic de sorbonne abbé de chartreuses[?]

Toute surranée qu’est cette lettre, je dois vous la faire tenir, parce qu’etant à votre addresse, elle ne peut cesser d’etre respectable: m’aiant ete presentee avec plusieures autres, je l’ay ouverte, la croiant pour moi, comme les autres; les premiers mots m’ont arreté, et je n’ay rien permis, a la curiosité.

